FILED
                             NOT FOR PUBLICATION                            MAY 20 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SALOME DOMINGA MALDONADO-                        No. 13-72219
RODAS,
                                                 Agency No. A075-526-124
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Salome Dominga Maldonado-Rodas, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s (“IJ”) order denying her motion

to reopen in absentia removal proceedings. We have jurisdiction under 8 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen and

review de novo constitutional claims. Mohammed v. Gonzales, 400 F.3d 785, 791-

92 (9th Cir. 2005). We deny the petition for review.

      In her opening brief, Maldonado-Rodas fails to raise, and therefore has

waived, any challenge to the agency’s determination that she received proper

notice of the hearing at which she was ordered removed in absentia. See Lopez-

Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (a petitioner waives a

contention by failing to raise it in the opening brief).

      The agency did not abuse its discretion in denying Maldonado-Rodas’

motion to reopen, where notice was proper and she did not establish that her failure

to appear was due to exceptional circumstances. See 8 U.S.C. § 1229a(b)(5)(C).

      Maldonado-Rodas’ contention that the IJ in her original removal

proceedings violated due process by ordering her removed in absentia fails for lack

of prejudice, where notice was proper, and Maldonado-Rodas does not dispute that

she failed to appear at her hearing or that she was removable as charged. See 8

U.S.C. § 1229a(b)(5)(A); Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (to

prevail on a due process challenge, an alien must show error and prejudice).

      Maldonado-Rodas also contends that the IJ who decided her motion to

reopen violated due process by providing her access to her immigration file only


                                            2                                  13-72219
after denying the motion, and that the BIA violated due process by declining to

produce a transcript of proceedings. These claims fail where Maldonado-Rodas

has not established prejudice resulting from either of these actions, the agency

made audio recordings of proceedings available prior to her BIA appeal, and her

attorney in fact reviewed the audio recordings of proceedings prior to filing her

brief to the BIA. See Lata, 204 F.3d at 1246; Singh v. Holder, 638 F.3d 1196,

1208 (9th Cir. 2011) (“[In] lieu of providing a transcript, the immigration court

may record [bond] hearings and make the audio recordings available for appeal

upon request.”).

      We deny Maldonado-Rodas’ motion for a stay to seek prosecutorial

discretion.

      PETITION FOR REVIEW DENIED.




                                          3                                    13-72219